     Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 1 of 48 Page ID #:930



 1

 2

 3

 4

 5

 6

 7

 8                    United States District Court
 9                    Central District of California
10                         Western Division
11

12     ANTHONY OLIVER, individually and               CV 16-01100 TJH (ASx)
       on behalf of a class of similarly situated
13     individuals,
14                        Plaintiffs,
                                                             Order
15           v.                                               and
                                                            Judgment
16     THE MEN’S WEARHOUSE,
17                        Defendants.                             [JS-6]
18

19

20

21

22

23

24

25          The Court has considered Plaintiffs’ motion final approval of a class action
26    settlement, together with the moving and opposing papers.
27          WHEREAS, on November 16, 2018, this Court entered an Order Granting
28    Preliminary Approval of Proposed Settlement Agreement (the “Preliminary Approval

                                                       Order and Judgment – Page 1 of 6
     Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 2 of 48 Page ID #:931



 1    Order”), preliminarily approving the proposed Settlement of the Action pursuant to the
 2    terms of the Settlement Agreement and directing that notice be given to the Class
 3    Members;
 4          WHEREAS, pursuant to the Parties’ plan for providing notice to the Class
 5    Members (the “Notice Plan”), the Class Members were notified of the terms of the
 6    proposed Settlement and of a Final Approval Hearing to determine, inter alia, whether
 7    the terms and conditions of the Settlement Agreement are fair, reasonable and adequate
 8    for the release and dismissal of the Settled Claims against the Released Parties; and
 9          WHEREAS, a Final Approval Hearing was held on March 18, 2019. Prior to
10    the Final Approval Hearing, proof of completion of the Notice Plan was filed with the
11    Court, along with declarations of compliance. Class Members were therefore notified
12    of the terms of the proposed Settlement and their right to appear at the hearing in
13    support of or in opposition to the proposed Settlement;
14          NOW, THEREFORE, IT IS HEREBY ORDERED:
15          1.     This Order incorporates by reference the definitions in the Settlement
16    Agreement, attached as an addendum to this Order and Judgment and all terms defined
17    therein shall have the same meaning in this Order as set forth in the Settlement
18    Agreement.
19          2.     The Court finds that the requirements of Rule 23 of the Federal Rules of
20     Civil Procedure are satisfied, including requirements for the existence of numerosity,
21    commonality, typicality, adequacy of representation, manageability of the Class for
22    settlement purposes, that common issues of law and fact predominate over individual
23    issues, and that Settlement and certification of the Class is superior to alternative means
24    of resolving the claims and disputes at issue in this case.
25          3.     The Class, which will be bound by this Final Approval Order and
26     Judgment, shall include all members of the Class who did not submit a timely and
27    valid Request for Exclusion.
28          4.     Plaintiff Anthony Oliver shall serve as Class Representative of the

                                                            Order and Judgment – Page 2 of 6
     Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 3 of 48 Page ID #:932



 1    Settlement Class.
 2          5.     The following counsel serve as Class Counsel:
 3                        Myles McGuire
 4                        Evan M. Meyers
 5                        Eugene Y. Turin
 6                        MCGUIRE LAW, P.C.
 7                        55 W. Wacker Drive, 9th Floor
 8                        Chicago, IL 60601.
 9          6.     For purposes of the Settlement and this Final Approval Order and
10    Judgment, the Class is defined as:
11                        All persons in the United States and its Territories who consented
12                        to receive three (3) text message advertisements per week from
13                        Defendant, but whose cellular phones were sent more than three (3)
14                        text message advertisements in any given seven-day period by
15                        Defendant from shortcode 66960 from October 16, 2013 up to and
16                        including November 16, 2018.
17          7.     The Court finds that the Notice Plan set forth in the Settlement Agreement
18    and effectuated pursuant to the Preliminary Approval Order constitutes the best notice
19    practicable under the circumstances and shall constitute due and sufficient notice to the
20    Class of the pendency of this case, certification of the Class, the terms of the Settlement
21    Agreement, and the Final Approval Hearing, and satisfies the requirements of the
22    Federal Rules of Civil Procedure, the United States Constitution, and any other
23    applicable law.
24          8.     The Settlement, as set forth in the Settlement Agreement and this Order
25    is in all respects fair, reasonable, adequate and in the best interests of the Class, taking
26    into account the risks that both sides faced with respect to the merits of the claims
27    alleged and remedies requested, the risks of maintaining a class action, and the expense
28    and duration of further litigation, and therefore the Settlement is approved. The Parties

                                                             Order and Judgment – Page 3 of 6
     Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 4 of 48 Page ID #:933



 1    shall effectuate the Settlement Agreement according to its terms. The Settlement
 2    Agreement and every term and provision thereof shall be deemed incorporated herein
 3    as if explicitly set forth and shall have the full force of an Order of this Court.
 4          9.     Upon the Effective Date, the Releasing Parties shall have, by
 5    operation of this Final Approval Order and Judgment, fully, finally and forever
 6    released, relinquished, and discharged the Released Parties from all Settled Claims
 7    pursuant to the Settlement Agreement.
 8          10.    The Releasing Parties are hereby permanently barred and enjoined from
 9    instituting, commencing or prosecuting, either directly or in any other capacity, any
10    Settled Claim against any of the Released Parties.
11          11.    This Final Approval Order and Judgment, the Settlement Agreement, the
12    Settlement which it reflects, and any and all acts, statements, documents or proceedings
13    relating to the Settlement are not, and shall not be construed as or used as an admission
14    by or against Defendant or any other Released Party of any fault, wrongdoing, or
15    liability on their part, or of the validity of any Settled Claim or of the existence or
16    amount of damages.
17          12.    The claims of the Class Representative and all members of the Class in
18     this case are hereby dismissed in their entirety with prejudice. Except as otherwise
19    provided in this Order and/or in this Court’s Order Awarding Attorneys’ Fees and
20    Expenses in this case, entered in response to Class Counsel’s motion therefor brought
21    in connection with the Settlement, the Parties shall bear their own costs and attorneys’
22    fees. The Court reserves jurisdiction over the implementation of the Settlement,
23    including enforcement and administration of the Settlement Agreement, including any
24    releases in connection therewith and any other matters related or ancillary to the
25    foregoing.
26          13.    Having reviewed the unopposed Motion for Approval of Attorneys’ Fees,
27    Expenses and Service Award, the Court approves payment of attorneys’ fees, costs and
28    expenses to Class Counsel in the amount of $450,000.00. This amount shall be paid in

                                                            Order and Judgment – Page 4 of 6
     Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 5 of 48 Page ID #:934



 1    accordance with the terms of the Settlement Agreement. The Court, having considered
 2    the materials submitted by Class Counsel in support of their Motion for Final Approval
 3    and Motion for Approval of Attorneys’ Fees, Expenses, and Service Award, and the
 4    fact that no objections have been filed to the attorneys’ fees, costs and expenses sought
 5    by Class Counsel, finds the award of attorneys’ fees, costs and expenses appropriate
 6    and reasonable for the following reasons: First, the Court finds that the Settlement
 7    provides substantial benefits to the Class. Second, the Court finds the payment fair and
 8    reasonable in light of the substantial work performed by Class Counsel. Third, the
 9    Court concludes that the Settlement was negotiated at arms-length without collusion,
10    and that the negotiation of the attorneys’ fees only followed agreement on the settlement
11    benefit for the Class Members. Finally, the Court notes that the Class Notice
12    specifically and clearly advised the Class that Class Counsel would seek an award up
13    to the amount sought.
14          14.    The Court approves an Service Award of $5,000.00 for the Class
15    Representative and specifically finds such amount to be reasonable in light of the
16    services performed by the Class Representative for the Class, including taking on the
17    risks of litigation and helping achieve the compensation being made available to the
18    Class. This amount shall be paid in accordance with the of the Settlement Agreement.
19          15.    The Court finds that no reason exists for delay in entering this Final Order
20     and Judgment. Accordingly, the Clerk is hereby directed forthwith to enter this Final
21    Order and Judgment.
22          16.    The Parties, without further approval from the Court, are hereby
23    permitted to agree to and adopt such amendments, modifications and expansions of the
24    Settlement Agreement and its implementing documents (including all exhibits to the
25    Settlement Agreement) so long as they are consistent in all material respects with the
26    Final Order and Judgment and do not limit the rights of the Class Members.
27          17.    Without affecting the finality of this Final Judgment for purposes of
28    appeal, the Court retains jurisdiction as to all matters related to the administration,

                                                           Order and Judgment – Page 5 of 6
     Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 6 of 48 Page ID #:935



 1    consummation, enforcement, and interpretation of the Settlement Agreement and this
 2    Final Order and Judgment, and for any other necessary purpose.
 3

 4          It is so Ordered.
 5

 6    Date: April 4, 2019
 7                                            __________________________________
 8                                                   Terry J. Hatter, Jr.
 9
                                              Senior United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       Order and Judgment – Page 6 of 6
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 7 of 48 Page ID #:936




                                 SETTLEMENT AGREEMENT

         Plaintiff ANTHONY OLIVER

 situated,                                                                             this Action (as

 defined below), subject to the approval of the United States District Court for the Central District

 of California.
                                         I. DEFINITIONS

         In addition to other terms defined in this Agreement, the terms below have the following

 meaning in this Agreement:

         1.                                               Anthony Oliver, on behalf of himself and

 others similarly situated, v.                                 , Case No. 2:16-cv-01100-TJH-AS,

 pending in the United States District Court for the Central District of California.

         2.                             ten dollar ($10) payment to a Class Member who so elects

 to receive the Cash Award.

         3.

 Wearhouse store, the monetary value of which shall be the lesser amount of (i) twenty dollars

 ($20), or (ii) the pro rata share of Class Funds as applied evenly amongst the population of Class

 Members. The Voucher Award is not redeemable online. The Voucher Award shall expire no

 sooner than one year following its issuance, shall be freely transferrable, will be good on all

 merchandise (including sale, discount, or promotional pricing), and will require no minimum

 purchase.    In the event that the total purchase price is less than the Voucher Award, any

 remaining unused balance shall be forfeited and will not be refunded.

         4.                                               all persons in the United States and its

 Territories who consented to receive three (3) text message advertisements per week from

 Defendant, but whose cellular phones were sent more than three (3) text message advertisements

 in any given seven-day period by Defendant from shortcode 66960 from October 16, 2013 up to

 and including the date of Preliminary Approval.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 8 of 48 Page ID #:937




        5.                                            text message advertisement received by a

 Class Member                    from Defendant using shortcode 66960 in excess of three such

 text message advertisements in any given seven-day period during the Class Period.

        6.                             October 16, 2013, up to and including the date of

 Preliminary Approval.

        7.

 Anthony Oliver.

        8.                             Amended Class Action Complaint filed in the Action on

 May 11, 2016.

        9.                          United States District Court for the Central District of

 California.

        10.          Data          information provided by Defendant and/or its text messaging

 vendors to the Settlement Administrator regarding Class Members, including the phone number

 receiving an Additional Text Message, and, where available or otherwise reasonably obtainable,

 the name, last known address, and email address of a Class Member.

        11.      Long Form                              -approved long form notice to Class

 Members, substantially in the form attached as Exhibit A to this Agreement and incorporated by

 reference herein.

        12.      Summary                         Court-approved short form notice to Class

 Members, substantially in the form attached as Exhibit B to this Agreement and incorporated by

 reference herein. The Long Form Notice and Summary Notice are collectively referred to herein



        13.

 Award in the form attached as Exhibit C and incorporated by reference herein.

        14.                                         -five (75) days after the date of Preliminary

 Approval.

        15.                           Myles McGuire, Evan M. Meyers, and Eugene Y. Turin of

                                                2
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 9 of 48 Page ID #:938




 McGuire Law, P.C.

        16.                                                                         nts awarded to

 Class Counsel by the Court to compensate them for their fees and expenses in connection with

 the Action.

        17.                  sentative Payment                           yment made to Plaintiff in

 his capacity as a Class Representative to compensate him for initiating the Action and

 performing work in support of the Action.

        18.

 Administrator in reimbursements for costs incurred in administering this Settlement as well as

 payment for those services.

        19.                 s                    Charles Messer, David Kaminksi, and Steven

 Watkins of Carlson & Messer LLP and John Landolfi and Christopher Wager of Vorys, Sater,

 Seymour and Pease LLP.

        20.     Request for Exclusion              the written notice that Class Members must

 complete, sign, date, and timely return to the Settlement Administrator to exclude themselves

 from the Settlement, as set forth herein.

        21.

 and timely Request for Exclusion.

        22.                     ,                    Named Plaintiff, means any and all claims,

 rights, demands, liabilities, penalties and causes of action, whether known or unknown, including



 litigation costs, restitution, or equitable relief, of any form whatsoever arising on or before the

 date of Preliminary Approval, including but not limited to those arising from, related to or based

 on claims arising out of or relating to any text messages sent by, or on behalf of, Defendant

 during the Class Period, including without limitation claims which were or could have been

 asserted in the Action.

        23.                     ,                                                           Named

                                                 3
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 10 of 48 Page ID #:939




 Plaintiff), means any and all claims, rights, demands, liabilities, penalties and causes of action,

 whether known or unknown, including damages, unpaid costs, penalties, liquidated damages,

                                                                                             , arising

 from, related to or based on claims arising out of or relating to any text messages sent by, or on

 behalf of, Defendant during the Class Period, including without limitation claims which were or

 could have been asserted in the Action.

        24.                                                      entered an order granting preliminary

 approval of the Settlement without material modification, and that the resulting order is

 consistent with the provisions herein or otherwise acceptable to both Parties.

        25.           Approval

 without material modification and either (a) the applicable date for seeking appellate review of



 review having been made; or (b) the Ninth Circuit or the Supreme Court of the United States has

 rendered a final judgment affirming the Cou

 and the time for any further appeal has expired.

        26.

 whether to finally approve and implement the Settlement.

        27.                                             amount that Defendant will make available in

 Settlement in exchange for the releases provided herein and other good and valuable

 consideration. The Settlement Funds shall be comprised exclusively of the Class Funds, Class

 Counsel Fees and Litigation Expenses, Class Representative Payment, and Settlement

 Administration Costs, with the amount of each respective component not to exceed any

 limitation or maximum amount provided herein.

        28.                                Anthony Oliver and Defendant T

 Inc.

        29.                                             Epiq Systems, Inc., or some other third-party

 settlement administrator that is mutually agreed upon by the Parties.

                                                    4
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 11 of 48 Page ID #:940




        30.                              disposition of this Action and all related claims effectuated

 by this Agreement.
                                           II. RECITALS

        31.     On February 17, 2016, Plaintiff filed a class action lawsuit against Defendant in

 the United States District Court for the Central District of California. Plaintiff s First Amended

 Complaint, filed on May 11, 2016, alleges that Defendant sent text messages to Plaintiff and

                                                                                   . Plaintiff alleges

 Defendant s actions violated the United States Telephone Consumer Protection Act, codified at

 47 USC § 227, et seq.

        32.     On or about March 13, 2017, Defendant filed its Answer to the First Amended



 should not certify the class proposed by Plaintiff, and raising various affirmative defenses.

        33.     On March 8, 2018, the Parties mediated for a full day before an experienced and

 well-regarded mediator, Hon. Leo S. Papas (Ret.), former Presiding Magistrate Judge of the

 United States District Court for the Southern District of California. While the mediation did not

 culminate in a settlement, the Parties continued to utilize the services of Judge Papas to continue

 the settlement discussions and were subsequently able to reach a settlement.

        34.     Based on their own independent investigation and evaluation, Class Counsel

 believe that the Settlement is fair, reasonable, and adequate and is in the

 interests in light of all known facts and circumstances, including the risk of significant delay and

              s defenses. Without admitting liability or any violation of law, Defendant agrees that

 the Settlement is fair, reasonable, and adequate.
                                 III. TERMS OF SETTLEMENT

        35.     Maximum Funds Made Available to Class Members:                     Subject to Court

 approval of the Settlement and subject to the terms of this Agreement, and in exchange for the

 release of all Settled Claims as provided herein, Defendant agrees to make funds available for

                                                     5
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 12 of 48 Page ID #:941




 Settlement of no greater than one million eight hundred thousand dollars ($1,800,000) in order to

 provide payments to Class Members                    . The Class Funds will be solely available

 to Class Members in the form of the Voucher Award or Cash Award, as defined above.

 Defendant will make available separate funds to satisfy Class Counsel Fees and Litigation

 Expenses, the Class Representative Payment, and Settlement Administration Costs, as provided

 below.

          36.   Class Member Distribution: Class Members have the option of receiving a

 Voucher Award or a Cash Award.

                The Voucher Award will be directly distributed to all Class Members along with

 the Summary Notice for whom the Settlement Administrator is able to obtain a valid email or

 U.S. mail address. The Voucher Award can be used without the need for any such Class

 Member to return a Claim form.

                Any Class Member who receives notice via email or U.S. mail may request the

 Cash Award by either (i) returning a valid and timely unused Voucher Award via U.S. mail, or

 (ii) electronically submitting a valid and timely Claim Form and refraining from using the

 Voucher Award, destroying any copies thereof. Any Voucher Award may be deactivated upon a



                Class Members for whom the Settlement Administrator is unable to obtain a valid

 mailing or email address may submit a valid and timely Claim Form online or via U.S. mail, and

 may request to receive either the Voucher Award or the Cash Award. Should any such Class

 Member fail to request either the Voucher Award or the Cash Award on the otherwise valid and

 timely Claim Form, Defendant shall issue that Class Member the Voucher Award.

                To be deemed a valid Claim Form, (i) the Class Member must include the ten-digit

 mobile phone number belonging to the Class Member and which the Class Member asserts

 received an Additional Text Message, and (ii) the Settlement Administrator must confirm that

 the provided telephone number is contained within the Class Data.

          37.   Class Counsel Fees and Litigation Expenses: Plaintiff and/or Class Counsel will

                                                6
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 13 of 48 Page ID #:942




 request, and Defendant will not oppose, a payment in an amount of twenty five percent (25%) of

 the Class Funds, the amount of which is not to exceed four hundred and fifty thousand dollars

 ($450,000), to compensate Class Counsel for all of the work already performed in this Action

 and all work remaining to be performed, including without limitation, documenting the

 Settlement, providing any notices required as part of the Settlement, securing Court and/or

 appellate court approval of the Settlement, ensuring that the Settlement is fairly administered and

 implemented, and obtaining a judgment of dismissal of the Action in accordance with the

 Settlement. The Parties agree that any reduction by the Court in the amount of the Class Counsel

 Fees and Litigation Expenses shall not be a basis for rendering the entire Settlement voidable or

 unenforceable. Class Counsel Fees and Litigation Expenses will be reported to the taxing

 authorities by means of an IRS Form 1099.

        38.    Class Representative Payment: Plaintiff will apply to the Court for an incentive

 award of not more than five thousand dollars ($5,000) as Class Representative Payment.

 Defendant will not oppose any such request for Class Representative Payment. This Class

 Representative Payment will be reported to the taxing authorities by means of an IRS Form

 1099. Plaintiff will be responsible for correctly characterizing this payment for tax purposes and

 paying any taxes owing on it and shall indemnify Defendant for any claims against Defendant, or



 with the Class Representative Payment.

        39.    Settlement Administration Costs: Subject to Court approval, Defendant agrees

 to pay the Settlement Administrator sufficient funds to cover administrative and notice costs.

        40.     Prospective Relief:    Defendant acknowledges that, as a direct result of this

 Action, it modified its text messaging practices to reduce or eliminate situations where it sent

 text message advertisements in excess of the number of text message advertisements that any

 individual consented to receive.




                                                 7
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 14 of 48 Page ID #:943




                       IV. MOTION FOR PRELIMINARY APPROVAL

          41.   Promptly upon the execution of this Settlement, Plaintiff will file an unopposed

 motion for preliminary approval of the Settlement, applying to the Court for the entry of an

 order:

                a.      Scheduling a fairness hearing on the question of whether the proposed

 Settlement should be approved as fair, reasonable, and adequate as to the Class;

                b.      Approving as to form and content the proposed Notice to the Class;

                c.      Approving as to form and content the proposed Claim Form;

                d.      Approving as to form and content the proposed method of requesting

 exclusion from the Settlement;

                e.      Providing for the distribution of the Summary Notice by email or U.S.

 mail to the Class Members;

                f.      Preliminarily approving the Settlement;

                g.      Preliminarily certifying the Class for purposes of Settlement only; and

                h.      Approving Myles McGuire, Evan M. Meyers, and Eugene Turin of

 McGuire Law, P.C. as Class Counsel; Anthony Oliver as the Class Representative; and the

 Settlement Administrator agreed to by the Parties.
                                  V. NOTICE TO THE CLASS

          42.   Within fourteen (14) calendar days following Preliminary Approval, to the extent

 practicable, Defendant will provide the Class Data to the Settlement Administrator.              s

 Counsel will consult with the Settlement Administrator prior to the production date to ensure that

 the format of the database will be acceptable to the Settlement Administrator. The Settlement

 Administrator will not share the Class Data or other information that would otherwise reveal the

 identity of individual Class Members with the Class Representative or Class Counsel, except as

 otherwise provided herein.

          43.   Email Notice: Within twenty (20) calendar days after receipt of the Class Data,

                                                 8
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 15 of 48 Page ID #:944




 the Settlement Administrator will send the Summary Notice and Voucher Award to all Class

 Members via email for whom Defendant has provided an email address. The Summary Notice

 shall be in substantially the same form as Exhibit B hereto, subject



 look-up to obtain email addresses for Class Members for whom valid email addresses are not

 contained in the Class Data. The Settlement Administrator will send the Summary Notice and

 Voucher Award to all such Class Members. The Summary Notice shall be in substantially the

 same form as Exhibit B

        44.    Direct Mail Notice: To the extent that the Settlement Administrator is unable to

 obtain a valid email address for a Class Member, the Settlement Administrator will mail, by first-

 class U.S. mail, the Summary Notice and Voucher Award. The Summary Notice shall be in

 substantially the same form as Exhibit B hereto, subject to

        To the extent that the Settlement Administrator cannot otherwise obtain a valid email

 address or U.S. Mail address for a Class Member, the Settlement Administrator shall perform a

 reverse append on the telephone number provided for that Class Member in an attempt to obtain

 a valid mailing address, or otherwise take reasonable steps to obtain an address for the Class

 Member.

        If Direct Mail Notice is returned because of an incorrect address, the Settlement

 Administrator will promptly search for a more current address for the Class Member and re-mail

 the Summary Notice and Voucher Award to the Class Member.

        45.    Settlement Website: Within twenty (20) calendar days following Preliminary

 Approval, to the extent practicable, the Settlement Administrator will create and maintain a

 settlement website containing the Long Form Notice, the Claim Form, and certain Court

                                       order granting Preliminary Approval

              The Long Form Notice and Claim Form shall be in substantially the same form as

 Exhibits A and C hereto, respectively, sub

        46.    Class Action Fairness Notice: No later than ten (10) days following the filing of

                                                 9
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 16 of 48 Page ID #:945




 the motion for preliminary approval, Defendant shall comply with the notice requirements of 28

 U.S.C. § 1715. Defendant shall file with the Court a notice confirming compliance prior to the

 Final Approval Hearing.
                                    VI. CLAIMS PROCESS

        47.    Completing the Claim Forms: Class Members shall have until the Response

 Deadline to complete and mail or electronically submit a Claim Form via the Settlement

 Website. Class Members receiving Notice via email or U.S. mail may request the Cash Award

 by either (i) returning a valid and timely submitted Claim Form along with the unused Voucher

 Award via U.S. mail, or (ii) electronically submitting a Claim Form and refraining from using

 the Voucher Award, destroying any copies thereof. Any Voucher Award may be deactivated

                                                        Redemption of the Voucher Award shall

 serve as grounds to disqualify a Class Member from electing the Cash Award. Each Class

 Member who fails to timely complete the Claim Form shall be deemed to have elected the

 Voucher Award. The date of the postmark on the envelope containing the completed Claim

 Form, or the time of electronic submission, shall be the exclusive means used to determine

 whether a Class Member has timely returned the Claim Form.

        48.    Defective Claim Forms. If a Claim Form is timely returned to the Settlement

 Administrator but defective in any regard, the Class Member shall be given one opportunity to

 cure the defect(s). The Settlement Administrator shall mail a notice of deficiency with a copy of

 the defective Claim Form to the Class Member who submitted the claim. The Class Member

 shall be given fourteen (14) days from the date the notice of deficiency was mailed to cure the

 defect(s) and return the corrected Claim Form to the Settlement Administrator. If the corrected

 Claim Form is not completely corrected and postmarked (or submitted electronically through the

 Settlement Website) within the fourteen (14) day period, it shall be deemed untimely and

 rejected, and such individual shall be deemed to have elected the Voucher Award.

        49.    Valid Claim Forms.       The Settlement Administrator shall diligently review


                                                10
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 17 of 48 Page ID #:946




 submitted Claim Forms to ensure completeness and that the person submitting the Claim Form is

 a proper Class Member. This includes, at a minimum, (i) ensuring that the Claim Form includes

 the phone number purportedly receiving an Additional Text Message, and (ii) cross-referencing

 the provided phone number against the Class Data. Any Claim Form that does not contain a

 phone number matching the Class Data shall be deemed defective.

        50.   The Settlement Administrator shall, under supervision of the Court, administer the

 relief provided by this Agreement by processing the Claims Forms in a rational, responsive, cost

 effective, and timely manner. The Settlement Administrator shall maintain reasonably detailed

 records of its activities performed under this Agreement. The Settlement Administrator shall

 maintain all such records as are required by applicable law in accordance with its normal

 business practices and such

 Counsel upon request, subject to any limitation provided herein. The Settlement Administrator

 shall also provide reports and other information to the Court as the Court may require. The

 Set

 concerning notice and the administration and implementation of the Settlement, including:

               (1)

        original documents and other materials received in connection with the administration of

        the Agreement, within thirty (30) days after the date on which all Claim Forms have been

        finally approved or disallowed per the terms of the Agreement.

               (2)       Receiving Requests for Exclusion and objections from Class Members and



        upon receipt.

               (3)

        including, without limitation, reports regarding the number of Claim Forms received, the

        number thereof approved by the Settlement Administrator, and the categorization and

        description of Claims Forms rejected, in whole or in part, by the Settlement

        Administrator.

                                                11
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 18 of 48 Page ID #:947




                (4)     Make available for inspection by                                    Counsel

        all Claim Forms, any Requests for Exclusion, objections, and any other documents or

        correspondence received by the Settlement Administrator relating to the Settlement at

        any time upon reasonable notice.

                (5)     Both Class Couns

        challenge the acceptance or rejection of any Claim Form submitted.              The Claims



        Counsel. To the extent that Class Counsel

        on the disposition of a challenge, a mediator (Leo S. Papas, or another individual jointly

        agreeable to the Parties) shall timely decide such a challenge, which decision shall be

        followed by the Settlement Administrator.
                         VII. OBJECTIONS TO THE SETTLEMENT

        51.    The Notice will provide that Class Members who wish to object to the Settlement

 do so by following the procedure set forth in the Notice on or before the Response Deadline.

        52.    The Notice shall specify that Class Members wishing to object to the Settlement

 must sign and postmark a written objection to the Settlement Administrator within the Response

 Deadline as set forth above. The date of the postmark on the return mailing envelope will be the

 exclusive means to determine whether an objection has been timely submitted. The objection

 must be signed by the Class Member and state: (a) the full name of the Class Member; (b) the

 phone number that the Class Member alleges received an Additional Text Message; (c) the Class

                         the basis for the objection; (e) if the Class Member intends to appear at

 the Final Approval, and, if so, (f) any witnesses he or she may call to testify, and all exhibits he

 or she intends to introduce into evidence at the Final Approval Hearing, which shall be attached.

        53.    Class Members who fail to make objections in the manner specified above shall be

 deemed to have waived any objections and shall be foreclosed from making any objections

 (whether by appeal or otherwise) to the Settlement. Any Class Member who submits a Request


                                                 12
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 19 of 48 Page ID #:948




 for Exclusion shall have no right to object to the Settlement. At no time shall any of the Parties

 or their counsel seek to solicit or otherwise encourage Class Members to file or serve written

 objections to the Settlement or appeal from the final judgment. Class Counsel shall not represent

 any Class Members with respect to any such objections.

        54.    If any Class Member objects to the Settlement and the Parties, or either of them,

 wish to conduct discovery from the objector, the Parties will meet and confer with the objector



 thereto. If they are unable to resolve the dispute informally, the Parties will contact the Court for

 further direction.
                VIII. REQUESTS TO BE EXCLUDED FROM SETTLEMENT

        55.    Class Members wishing to opt-out from the Settlement must sign and send via U.S.

 mail a written Request for Exclusion to the Settlement Administrator within the Response

 Deadline, as set forth above. The date of the postmark on the mailing envelope will be the

 exclusive means to determine whether a Request for Exclusion has been timely submitted. All

 Requests for Exclusion will be submitted to the Settlement Administrator, who will certify



 submitted. Any Class Member who submits a valid and timely request to be excluded from the

 Settlement shall no longer be a member of the Settlement Class, shall be barred from

 participating in the Settlement, shall be barred from objecting to the Settlement, and shall receive

 no benefit from the Settlement. To be deemed valid, the timely-submitted written Request for

 Exclusion must: (1) explicitly and unambiguously state the following statement or similar

                                                                                       Oliver vs. The

                      . I understand by excluding myself, I will not receive any money or other

 benefit from th                                           contain the                   name, email

 address, mailing address, and phone number that allegedly received an Additional Text Message;

 (3) be signed by the Class Member; and (4) be postmarked by the Response Deadline and


                                                  13
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 20 of 48 Page ID #:949




 returned to the Settlement Administrator at the specified address stated in the Long Form Notice

 or Summary Notice. Any Class Member who requests to be excluded from the Settlement Class

 will not be entitled to any recovery under the Settlement and will not be bound by the terms of

 the Settlement or have any right to object, appeal, or comment thereon. Redemption of the



        56.    Class Members who do not submit a valid and timely Request for Exclusion will

 be bound by all of the terms of the Settlement, including without limitation, the release set forth

 in the Settlement.
                  IX. ADDITIONAL BRIEFING AND FINAL APPROVAL

        57.    As soon as practicable following the deadline for the filing of claims, objections or

 Requests for Exclusion, Plaintiff will file with the Court a motion for final approval of the

 Settlement, supported by a memorandum of points and authorities, as well as a motion for the

         approval of the Class Representative Payment and the Class Counsel Fees and Litigation

 Expenses, similarly supported by a memorandum of points and authorities. Defendant will not

 oppose either motion, so long as the motions comport with the terms of this Agreement.

        58.    At the time of the filing of the motion for final approval of the Settlement, Class

 Counsel will provide the Court with a declaration executed by the Settlement Administrator,

 specifying the due diligence the Settlement Administrator has undertaken with regard to

 providing the Notice, verifying its Settlement Administration Costs, objections, disputes (and

 status of the disputes), and number of Requests for Exclusion submitted.

        59.    No later than five (5) court days before the Final Approval Hearing, the Parties

 may file, jointly or separately, a reply in support of motion for final approval of the Settlement,

 in the event any opposition to the Motion for final approval has been filed.

        60.    At or before the Final Approval Hearing, the Parties will present a proposed

 judgment                      y in accordance with the Settlement. After entry of the judgment,

 the Court will have continuing jurisdiction over the Action and the Settlement solely for


                                                 14
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 21 of 48 Page ID #:950




 purposes of enforcing the Settlement, addressing settlement administration matters, and

 addressing such post-judgment matters as may be appropriate under court rules or applicable

 law.

        61.    Upon filing the motion for final approval of the Settlement, Plaintiff will submit a

 proposed order in a form mutually agreed upon by the Parties:

                a.     Approving the Settlement, adjudging the terms thereof to be fair,

 reasonable, and adequate, and directing consummation of its terms and provisions;

                b.                                     motion               approval of the Class

 Representative Payment and Class Counsel Fees and Litigation Expenses;

                c.     Approving the Settlement Administration Costs;

                d.     Certifying the Class for Settlement purposes only;

                e.     Permanently enjoining all Class Members (other than those who filed

 timely and valid Requests for Exclusion) from prosecuting against the Released Parties any of

 the Settled Claims; and

                f.     Entering final judgment in accordance with the terms of the Settlement.

                                  X. PAYMENT OF CLAIMS

        62.    Within twenty one (21) days of Final Approval, Defendant (through the Settlement

 Administrator) shall deliver to the appropriate Class Members (i) the Cash Awards in the form of

 checks, and (ii) any previously undistributed Voucher Awards. Class Members shall have 180

 days from the date a settlement check is issued to cash the check, and all payments to Class

 Members via check will state on the face of the check that the check will expire and become null

 and void unless cashed within 180 days after the date of issuance.

        63.    Within twenty one (21) days after Final Approval, Defendant shall deliver the

 Court-approved Class Representative Payment to Plaintiff and the Court-approved Class Counsel

 Fees and Litigation Expenses to Class Counsel.




                                                  15
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 22 of 48 Page ID #:951




                                   XI. RELEASE OF CLAIMS

        64.    Release by Named Plaintiff: Upon Final Approval, Named Plaintiff shall be

 deemed to hereby fully and irrevocably release, waive, and discharge Defendant, along with its

 former and present parents, subsidiaries, divisions, and affiliated companies, and its respective

 officers, directors, employees, partners, shareholders, agents, successors, assigns and legal

 representatives (the                      of and from all Settled Claims as set forth in Paragraph

 22 above.

        65.    Named Plaintiff acknowledges and agrees that, with respect to the Settled Claims,

 upon the date of Final Approval, he shall be deemed to have, and shall have expressly waived

 and relinquished, to the fullest extent permitted by law, the provisions, rights and benefits of

 Section 1542 of the California Civil Code, or any other similar rights granted under any state or

 federal law or regulation limiting the effect of this release. California Civil Code § 1542

 provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
        CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
        HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
        IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
        HIS OR HER SETTLEMENT WITH THE DEBTOR.

        Named Plaintiff may hereafter discover facts in addition to or different from those he now

 knows or believes to be true with respect to the subject matter of the Settled Claims which, if known

 by him might have affected his settlement with, and release of, the Released Parties. But upon the

 date of Final Approval, Named Plaintiff shall be deemed to have, and shall have, fully, finally, and

 forever settled and released any and all of the Settled Claims, whether known or unknown,

 suspected or unsuspected, contingent or non-contingent, which now exist, or heretofore have

 existed, upon any theory of law or equity now existing or coming into existence in the future,

 including, but not limited to, conduct that is negligent, intentional, with our without malice, or a

 breach of any duty, law or rule, without regard to the subsequent discovery or existence of such


                                                  16
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 23 of 48 Page ID #:952




 different or additional facts. Notwithstanding the foregoing, the Settled Claims shall not include

 any claim or right that as a matter of law cannot be waived or released.

        66.    Release by Class Members:            Upon Final Approval, all Participating Class

 Members shall be deemed to hereby fully and irrevocably release, waive, and discharge the

 Released Parties of and from all Settled Claims as set forth in Paragraph 23 above.

        67.    With respect to the Settled Claims of Participating Class Members, the Parties

 agree that, upon the date of Final Approval, the Participating Class Members shall be deemed to

 have, and shall have expressly waived and relinquished, to the fullest extent permitted by law,

 the provisions, rights and benefits of Section 1542 of the California Civil Code, or any other

 similar rights granted under any state or federal law or regulation limiting the effect of this

 release. California Civil Code § 1542 provides:

        A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
        CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
        HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
        IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED
        HIS OR HER SETTLEMENT WITH THE DEBTOR.

 The Participating Class Members may hereafter discover facts in addition to or different from those

 they now know or believe to be true with respect to the subject matter of the Settled Claims which,

 if known by them might have affected their settlement with, and release of, the Released Parties.

 But upon the date of Final Approval, Participating Class Members shall be deemed to have, and

 shall have, fully, finally, and forever settled and released any and all of the Settled Claims, whether

 known or unknown, suspected or unsuspected, contingent or non-contingent, which now exist, or

 heretofore have existed, upon any theory of law or equity now existing or coming into existence in

 the future, including, but not limited to, conduct that is negligent, intentional, with our without

 malice, or a breach of any duty, law or rule, without regard to the subsequent discovery or existence

 of such different or additional facts. Notwithstanding the foregoing, the Settled Claims shall not


                                                   17
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 24 of 48 Page ID #:953



 include any claim or right that as a matter of law cannot be waived or released.

                     XII. EFFECT OF DENIAL OF COURT APPROVAL

        68.

 approval of the Settlement is reversed or materially modified on appellate review, then, at the

 option of either Plaintiff or Defendant, this Settlement will become null and void. In such case,

 the Settlement shall not be used or be admissible in any subsequent proceedings, either in this

 Action, this Court, or any other court or forum.
                                       XIII. SIGNATORIES

        69.    The respective signatories to the Settlement represent that he, she, or they are fully

 authorized to enter into this Settlement and bind the respective Parties to its terms and

 conditions.

        70.    The Parties agree that because the Class Members are so numerous, it is

 impossible or impractical to have each Class Member execute this Settlement. The Notice will

 advise all Class Members of the binding nature of the release.           Excepting only the Class

 Members who submit a valid and timely Request for Exclusion, this Agreement shall have the

 same force and effect as if it were executed by each Class Member.
                            XIV. MUTUAL FULL COOPERATION

        71.    Cooperation to Implement Settlement: The Parties agree to cooperate fully with

 each other to accomplish the terms of this Settlement, including but not limited to executing such

 documents and taking such other actions as may reasonably be necessary to implement the terms

 of the Settlement. The Parties will use their best efforts, including all efforts contemplated by

 this Settlement and any other efforts that may become necessary by order of the Court, or

 otherwise, to effectuate the terms of the Settlement.

        72.    Disputes:     Any dispute between the Parties concerning the interpretation or

 implementation of this Agreement will be resolved by the Court. Prior to any such resort to the


                                                    18
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 25 of 48 Page ID #:954




 Court, counsel for the Parties will confer in good faith to resolve the dispute. If the parties are

 unable to resolve the dispute themselves, the dispute will be submitted to Hon. Leo S. Papas

 (Ret.) for mediation before being submitted to the Court, unless the Parties agree otherwise.
                                XV. NO PRIOR ASSIGNMENTS

        73.     The Parties represent, covenant, and warrant that they have not directly or

 indirectly assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any

 person or entity any portion of any liability, claim, demand, action, cause of action, or right

 released and discharged in this Settlement.
                             XVI. NO ADMISSION OF LIABILITY

        74.     Nothing contained in this Settlement shall be construed or deemed an admission of

 liability, culpability, negligence, or wrongdoing on the part of Defendant. Each of the Parties

 has entered into this Settlement with the intention to avoid further disputes and litigation, and the

 attendant inconvenience and expense. This Settlement shall be inadmissible in evidence in any

 action or proceeding, except an action or proceeding to approve, interpret, or enforce its terms.

                XVII. FAIR, ADEQUATE, AND REASONABLE SETTLEMENT

        75.     The Parties agree that the Settlement, as set forth herein, is fair, adequate, and

 reasonable, and will so represent it to the Court.
                                         XVIII. NOTICES

        76.     Unless otherwise specifically provided herein, all notices, demands, or other

 communications given hereunder shall be in writing and shall be sent by electronic mail or hand

 delivery as follows:
          (a)    To Plaintiff and/or the Class:
                 Myles McGuire
                 MCGUIRE LAW, P.C.
                 55 W. Wacker Drive, 9th Floor
                 Chicago, Illinois 60601
                 Telephone: (312) 893-7002
                 Email: mmcguire@mcgpc.com
                                                  19
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 26 of 48 Page ID #:955



             (b)   To Defendant:
                   John L. Landolfi
                   VORYS, SATER, SEYMOUR AND PEASE LLP
                   52 East Gay Street
                   Columbus, Ohio 43215
                   Telephone: (614) 464-8390
                   Email: jllandolfi@vorys.com

                                    XIX. WAIVER OF APPEALS

        77.        The Parties

 Settlement, unless the Court materially modifies the Settlement, including any modification of

 the total settlement amount; provided, however, that Plaintiff may appeal any reduction in the

 amount of Class Counsel Fees and Litigation Expenses and/or the Class Representative Payment.

 Any reduction in the amount of Class Counsel Fees and Litigation Expenses and/or the Class

 Representative Payment will not, however, constitute a material modification of the Settlement

 and will not be grounds to void the Settlement.
                          XX. COMMUNICATIONS AND DOCUMENTS

        78.        The Parties and their counsel agree that they will not publicize the Settlement,

 issue any press releases, or initiate any contact with the media or any verdict/settlement publicist

 or database about this case and/or the fact, amount, or terms of the Settlement. Class Counsel

 agrees not to post the terms of the Settlement on any social media site. If counsel for either Party

 receives an inquiry about the Settlement from the media, counsel may respond only that the

 matter has been resolved. However, notwithstanding the foregoing, Class Counsel may explain

 to Settlement Class Members that the Action has been settled and how to obtain settlement

 benefits when contacted by Settlement Class Members regarding the Settlement and may include

 this Settlement in any court filings in the future. This Section shall not be construed to limit or

 impede the notice requirements of Section V above, nor shall this Section be construed to

 prevent Class Counsel from notifying or explaining to potential Settlement Class Members or

 others that this case has settled, the merits of such settlement and how to obtain settlement

 benefits.

                                                   20
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 27 of 48 Page ID #:956




         79.    Plaintiff and Class Counsel agree that none of the documents provided to them by

 Defendant shall be used for any purpose other than prosecution of this case.
                          XXI. INADMISSIBILITY OF SETTLEMENT

         80.    Whether or not the Settlement is finally approved, neither the Settlement, nor any

 of its terms, nor any document, statement, proceeding or conduct related to this Agreement, nor

 any reports or accounts thereof, shall in any event be:

                 a.      Construed as, offered or admitted in evidence as, received as, or deemed

 to be evidence for any purpose adverse to the Released Parties, including, but not limited to,

 evidence of a presumption, concession, indication or admission by any of the Released Parties of

 any liability, fault, wrongdoing, omission, concession or damage; or

                 b.      Disclosed, referred to or offered or received in evidence against any of the

 Released Parties, in any further proceeding in the Action, or any other civil, criminal or

 administrative action or proceeding, except for purposes of settling this Action or enforcing the

 release of claims contained herein pursuant to the terms of this Agreement.

                                      XXII. CONSTRUCTION

         81.    Cooperation in Drafting: The Parties agree that the terms and conditions of this

                                                         length negotiations between the Parties, and

 that this Settlement shall not be construed in favor of or against any Party by reason of the extent

 to which any Party, or his or its counsel, participated in its drafting.

         82.    Applicable Law: All terms and conditions of this Agreement and its exhibits will

 be governed by and interpreted according to the laws of the State of California, without giving

 effect to any conflict of law or choice of law principles.
                               XXIII. CAPTIONS AND HEADINGS

         83.    Captions, headings or paragraph titles in this Settlement are a matter of

 convenience and for reference, and in no way define, limit, extend, or describe the scope of this

 Settlement or any provision.

                                                   21
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 28 of 48 Page ID #:957




                                     XXIV. MODIFICATION

        84.    This Settlement may not be changed, altered, or modified, except in writing and

 signed by the Parties, and also approved by the Court if the modification is material. This

 Settlement may not be discharged except by performance in accordance with its terms or by a

 writing signed by the Parties.
                                  XXV. INTEGRATION CLAUSE

        85.    This Settlement contains the entire agreement between the Parties relating to the

 resolution of the Action.     All other prior or contemporaneous agreements, understandings,

 representations, and statements, whether oral or written, and

 legal counsel, are merged in this Agreement. No rights under this Agreement may be waived

 except in writing.
                                  XXVI. BINDING ON ASSIGNS

        86.    This Settlement shall be binding upon and inure to the benefit of the Parties and

 their respective heirs, trustees, executors, administrators, successors, and assigns.

                                    XXVII. COUNTERPARTS

        87.    This Settlement Agreement may be executed by exchange of executed signature

                                                                                          ignature

 transmitted by PDF via electronic mail for the purpose of executing this Settlement Agreement

 shall be deemed an original signature for purposes of this Settlement Agreement.             This

 Settlement Agreement may be executed in several counterparts, each of which shall be deemed

 to be an original, and all of which, taken together, shall constitute one and the same instrument,

 which shall be binding upon and effective as to all Parties.
                 XXVIII. INTERIM STAY OF PROCEEDINGS IN ACTION

        88.    The Parties agree to hold in abeyance all proceedings in the Action, except such

 proceedings necessary to implement and complete the Settlement, pending the Final Approval

                                                  22
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 29 of 48 Page ID #:958




 Hearing.
                             XXIX. JURISDICTION OF THE COURT

            89.   Upon final approval of the Settlement, the Court shall retain jurisdiction solely

 with respect to the interpretation, implementation and enforcement of the terms of this

 Agreement and all orders and judgments entered in connection therewith. The Parties and their

                                                                      of interpreting, implementing

 and enforcing the Settlement embodied in this Agreement and all orders and judgments entered

 in connection therewith.
                        XXX. EXECUTION BY PARTIES AND COUNSEL
            The Parties and their counsel hereby execute this Agreement.




                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   23
 30950653
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 30 of 48 Page ID #:959
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 31 of 48 Page ID #:960
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 32 of 48 Page ID #:961
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 33 of 48 Page ID #:962




    APPROVED AS TO FORM:


    DATED: August___, 2018                   MCGUIRE LAW, P.C.


                                             By
                                                  Myles McGuire
                                                  Eugene Turin
                                             Attorneys for ANTHONY OLIVER, on behalf
                                             of himself and others similarly situated


    DATED: August 1^, 2018                   VORYS, SATER, SEYMOUR AND PEASE
                                             LLP


                                             By
                                                 John L. Landolfi       —
                                                 Christopher C. Wager
                                             Attorneys for THE MEN’S WEARHOUSE,
                                             INC.




                                        25
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 34 of 48 Page ID #:963




                         Exhibits to Settlement Agreement


                           Oliver v. The Men’s Wearhouse
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 35 of 48 Page ID #:964




                                  EXHIBIT A




          QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 36 of 48 Page ID #:965

                       NOTICE OF CLASS ACTION SETTLEMENT
               Anthony Oliver v. The Men’s Wearhouse, Inc., Case No. 2:16-cv-01100-TJH-AS
                     (United States District Court for the Central District of California)

                               For more information, visit www.Website.com.
                         Para una notificacion en Espanol, visitor www.Website.com.

       PLEASE READ THIS NOTICE CAREFULLY. YOU MAY BE ENTITLED TO A
       MERCHANDISE CREDIT WORTH UP TO $20 OR A $10 CASH PAYMENT FROM A
       CLASS ACTION SETTLEMENT IF YOU RECEIVED MORE THAN THREE TEXT
       MESSAGES FROM THE MEN’S WEARHOUSE DURING ANY SEVEN-DAY PERIOD
       FROM OCTOBER 16, 2013 THROUGH ______________.

  This is a court-authorized notice. This is not a solicitation from a lawyer and is not a lawsuit against you.
               This Notice explains your rights and options and the deadlines to exercise them.

A settlement (“Settlement”) has been proposed in a class action lawsuit titled Oliver v. The Men’s
Wearhouse, Inc., Case No. 2:16-cv-01100-TJH-AS pending in the United States District Court for the
Central District of California (the “Action”). The Action claims that The Men’s Wearhouse violated
the Telephone Consumer Protection Act (“TCPA”) by sending unauthorized text messages to the
Class. The Men’s Wearhouse denies that it violated the TCPA.

Under the Settlement, you may be entitled to receive one of two awards, at your option:

   1. A Voucher Award, which is a $20 merchandise credit voucher that can be used to purchase
      merchandise at any The Men’s Wearhouse retail store. The Voucher is freely transferrable, is
      good on all merchandise (including sale, discount, or promotional pricing), requires no
      minimum purchase, and does not expire for one (1) year; or

   2. A Cash Award, which is redeemable for $10 in the form of a check mailed to you.

Your legal rights are affected whether you act or do not act. Please read this entire notice carefully.


               YOUR RIGHTS AND OPTIONS REGARDING THE SETTLEMENT

You may:                    What will happen:

Receive Settlement          If you received notice of the Settlement by email or in the mail, then you
Benefits                    were already provided with a Voucher Award, which can be used to purchase
                            merchandise at The Men’s Wearhouse retail locations. You may use the
                            Voucher Award at any time and need not do anything else in order to be
                            eligible to use it. However, you have the option of receiving a $10 Cash
                            Award instead of the Voucher Award by following the instructions set forth
                            in this Notice. If you choose the Cash Award, you cannot use the Voucher
                            Award, and your use of the Voucher Award will disqualify you from
                            receiving the Cash Award.

                            If you did not receive notice of the Settlement in the mail or by email, then
                            you must follow the instructions set forth in this Notice and submit a Claim
                                                     Page 1
               QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 37 of 48 Page ID #:966
                           Form to receive, at your option, either the Cash Award or Voucher Award.



Request to be excluded     You will not recover anything under this Settlement but will retain any rights
from the Settlement        you may have over the claims in this Action, subject to the applicable statute
                           of limitations. See Section 10, below.

Object to the terms of     The Court will consider your objection. If the Court overrules your objection,
the Settlement             you will still be bound by the terms of the Settlement. See Section 11, below.


                                          BASIC INFORMATION

1. Why did I receive this Notice?

       The Court ordered this Notice because you have a right to know about a proposed settlement of a class
       action of which you may be a member, and to know about your options, before the Court decides
       whether to approve the Settlement. This notice explains the Action, the Settlement, your legal rights,
       the benefits available, who is eligible for them, and how to get them.

       The court responsible for the Action is the United States District Court for the Central District of
       California, and the Action is titled Anthony Oliver v. The Men’s Wearhouse, Inc., Case No. 2:16-cv-
       01100-TJH-AS. The person who sued is called the Plaintiff and the company he sued, The Men’s
       Wearhouse, Inc. (“The Men’s Wearhouse”), is called the Defendant.

2. What is this class action about?

       This Action claims that The Men’s Wearhouse violated the Telephone Consumer Protection Act, 47
       U.S.C § 227 (“TCPA”) by sending unauthorized text message advertisements to the Class. The Men’s
       Wearhouse denies that it violated the TCPA.

3. What is a class action and who is involved?

       In a class action lawsuit, one or more people called “Class Representatives” sue on behalf of other
       people who may have similar claims. The Class Representative in this Action is Anthony Oliver. The
       consumers he seeks to represent are the “Class” or “Class Members.” One court resolves the issues for
       everyone in the Class, except for those people who request to exclude themselves from the Class.

4. Why is this Action being settled?

       After good-faith negotiations, the Class Representative and The Men’s Wearhouse have agreed to settle
       this case rather than continue with litigation. The Settlement represents a compromise of highly-
       disputed claims and is not an admission that The Men’s Wearhouse violated the law. The parties and
       their attorneys believe the Settlement is in the best interests of the Class and the Men’s Wearhouse,
       given the risks and expense of going to trial.

5. Has the Court decided who is right?

       No. The Court has not decided anything yet, only that there is sufficient evidence to suggest that the
       proposed Settlement might be fair, adequate, and reasonable, that any final determination of those issues
       will be made at the final hearing, and that you should get a copy of this Notice so that you can review


                                                    Page 2
              QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 38 of 48 Page ID #:967
       the Settlement and determine whether you want to participate in the Settlement, object to it, or exclude
       yourself from the Settlement.

6. Who is the Settlement Administrator?

       The Settlement Administrator is an independent third party appointed by the Court to send this Notice,
       process and issue settlement checks, and otherwise administer the Settlement. The Court has approved
       Epiq Systems, Inc. to be the Settlement Administrator in this case. You may contact the Settlement
       Administrator to provide updated contact information or ask questions regarding the processing of
       settlement awards. You may contact the Settlement Administrator at:

       Oliver v. The Men’s Wearhouse, Inc. Settlement Administrator
       c/o Epiq Systems, Inc.
       ________________________
       _________________________
       TELEPHONE: ________________
       EMAIL: _________________

You may also visit the settlement website, www.Website.com, for additional information.


                                      YOUR RIGHTS AND OPTIONS

7. Am I part of this Class?

       You are part of the Settlement if:

           You consented to receive three (3) text message advertisements per week from The Men’s
           Wearhouse; and

           You were sent more than three (3) text message advertisements in any given seven-day period by
           The Men’s Wearhouse from shortcode 66960 during the period from October 16, 2013 through
           _______________________.

8. What does the Settlement generally provide?

       The Settlement provides for The Men’s Wearhouse to make available class funds in the amount of up to
       $1,800,000 (the “Class Funds”). The Class Funds will be made available to Class Members, with each
       qualifying Class Member being able to receive one of two awards:

            A Voucher Award, which is a $20 merchandise credit voucher that can be used to purchase
            merchandise at any The Men’s Wearhouse retail store. The Voucher is freely transferrable, is good
            on all merchandise (including sale, discount, or promotional pricing), requires no minimum
            purchase, and does not expire for one (1) year; or

            A Cash Award, which is redeemable for $10 in the form of a check mailed to you.

       Class Members who do not timely request to be excluded from the Settlement will release any claims
       they might have against The Men’s Wearhouse related to any text messages that they may have received
       from The Men’s Wearhouse, including the allegations that were raised in the Action.




                                                     Page 3
               QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 39 of 48 Page ID #:968

9. How do I receive money under the Settlement?

       If you received notice of the Settlement by email or in the mail, you do not have to do anything to elect
       the Voucher Award, which is included in the notice that was sent to you, and you are free to use the
       Voucher Award at any time prior to expiration. If you opt to receive the Cash Award instead of the
       Voucher Award, you must submit a Claim Form, which can be obtained by either visiting the class
       action website at [WEBSITE] or by calling [800 NUMBER]. The Claim Form must be completely
       filled out, postmarked or electronically transmitted no later than ______________, and the phone
       number that you provide must match the records of The Men’s Wearhouse for the phone numbers that
       received more than three text message advertisements in a seven-day period during the period from
       October 16, 2013 through _________________________. If you submit a claim form via U.S. mail,
       you must include the unused Voucher Award. If you submit the Claim Form electronically, you must
       refrain from using the Voucher Award and destroy any copies that you may have. Once you use the
       Voucher Award, you may not also receive a Cash Award.

       If you did not receive notice of the Settlement by email or in the mail, then you must submit a Claim
       Form to receive either the Cash Award or Voucher Award. The Claim Form can be obtained by either
       visiting the class action website at [WEBSITE] or by calling [800 NUMBER]. The Claim Form must
       be completely filled out, postmarked or electronically transmitted no later than ______________, and
       the phone number that you provide must match the records of The Men’s Wearhouse for the phone
       numbers that received more than three text message advertisements in a seven-day period during the
       period from October 16, 2013 through _________________________.


10. How do I request to be excluded from the Settlement?

       To exclude yourself from the Settlement, you must mail to the Settlement Administrator, a signed
       request be excluded from the Settlement. The request must include your name, email address, mailing
       address, the telephone number at which you received the allegedly unauthorized text message(s), your
       signature, and a statement that you wish to be excluded from the Class and that you understand that you
       will not receive any benefit from the Settlement. The request must also refer to the case – Oliver v. The
       Men’s Wearhouse, Inc., Case No. 2:16-cv-01100-TJH-AS. The individual requesting to be excluded
       from the Settlement must personally sign the request. If you redeem a Voucher Award, your request to
       be exclusion will be invalidated.

       You must mail your signed request for exclusion to the Settlement Administrator postmarked no later
       than __________ to:

                                                   [ADDRESS]

       If you do not complete and timely submit a valid request to be excluded from the Settlement, you will
       be bound by all terms and conditions of the Settlement, including its release of claims. If you do submit
       a timely and valid request to be excluded, you will no longer be a Class Member, you will not receive
       any money from the Settlement, and you will be barred from participating in any portion of the
       Settlement, but you will retain the right to sue The Men’s Wearhouse separately for the same legal
       claims contained in this Action.


11. May I object to the Settlement?

       If you believe the Settlement is unfair or inadequate, you may object, personally or through an attorney
       at your own expense, by mailing a copy of your objection to the Settlement Administrator at the address
       set forth above in Section 6. You cannot both object to the Settlement and exclude yourself from the
       Settlement.
                                                     Page 4
              QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 40 of 48 Page ID #:969

       Your objection must include: (1) your full name, (2) the phone number at which you allege you received
       more than three text message advertisements in a seven-day period; (3) your mailing address, (4) in
       clear concise terms, the reason why you object to the Settlement; (5) whether you intend to appear at the
       final approval hearing, and, if so, (6) any witnesses you may call to testify, and all exhibits you intend to
       introduce into evidence at the final approval hearing, which shall be attached. To be effective, your
       objection must be postmarked no later than ______________.

       If the Court rejects your objection, you will still be bound by the terms of the Settlement, and you will
       not then be able to exclude yourself from the Settlement.

12. When will I receive my payment?

       The Court will hold a Final Approval Hearing on ____________________, 2018, at ________ a/p.m. at
       _______________________________ to decide whether to approve this Settlement. The parties cannot
       accurately predict when (or whether) the Court will give final approval to the Settlement, so please be
       patient. However, if the Court finally approves the Settlement, you will be paid as soon as possible after
       the Court order becomes final, which should occur within approximately 60 days after the Settlement
       has been finally approved. If there is an appeal of the Settlement, payment may be significantly delayed.
       You may check the progress of the Settlement by visiting [WEBSITE], or you can call the Settlement
       Administrator at _____________.

13. What if I do nothing?

       It depends on whether or not you received notice of this Settlement by email or in the mail. If you
       received notice by email or in the mail and you do nothing, you will have been deemed to have elected
       the Voucher Award, and you may use the Voucher Award that was provided with the Notice to purchase
       merchandise at The Men’s Wearhouse, according to the terms printed on the Voucher Award. If you
       did not receive notice by email or in the mail and do nothing, you will not receive any payment under
       the Settlement.

       If you do nothing, you will give up any rights you would otherwise have to sue The Men’s Wearhouse
       for the claims described below in Section 22.

                                 THE LAWYERS REPRESENTING YOU

14. Do I have a lawyer in this Action?

       The Court has determined that Myles McGuire, Esq., Evan M. Meyers, Esq., and Eugene Turin, Esq. of
       McGuire Law, P.C. are qualified to represent you and all Class Members. These lawyers are called
       “Class Counsel.” They are experienced in handling similar cases, and you will not be charged for these
       lawyers. Their contact information is:

       Myles McGuire
       Evan M. Meyers
       Eugene Y. Turin
       MCGUIRE LAW, P.C.
       55 W. Wacker Drive, 9th Floor
       Chicago, Illinois 60601
       Tel: (312) 893-7002
       mmcguire@mcgpc.com
       emeyers@mcgpc.com
       eturin@mcgpc.com
                                                      Page 5
              QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 41 of 48 Page ID #:970



15. May I get my own lawyer?

       You do not need to hire your own lawyer because Class Counsel is already working on your behalf.
       Nonetheless, you may hire your own lawyer if you wish. If you hire your own lawyer, however, you are
       responsible for paying for that lawyer.

16. How will Class Counsel be paid?

       You do not have to pay Class Counsel’s fees and costs. The fees and expenses that the Court approves
       will be paid by The Men’s Wearhouse. More information about the attorneys’ fees and costs is
       contained in Section 19, below.

                                     TERMS OF THE SETTLEMENT

17. What has The Men’s Wearhouse agreed to do?

       The Men’s Wearhouse has agreed to make available the maximum amount of $1,800,000 for the benefit
       of the Class Members. In addition to this amount, The Men’s Wearhouse will separately pay a Class
       Representative Payment, Settlement Administration Costs, and Class Counsel’s attorneys’ fees and
       costs as awarded by the Court. These payments and their amounts are subject to the Court’s approval.

18. What is a “Class Representative Payment”?

       In class actions such as this one, a court may provide the Class Representative a “Class Representative
       Payment” in recognition of the time, effort and risks the Class Representative took to prosecute the
       Action and the Class Representative’s execution of a general release of all claims. Mr. Oliver will
       request that the Court approve a Class Representative Payment of $5,000.00.

19. How much will the attorneys get?

       Class Counsel and/or Plaintiff will seek approval from the Court for payment of attorneys’ fees and
       costs in an amount up to 25% of the amount made available to Class Members, an amount not to exceed
       $450,000. This amount, if approved by the Court, is separate and apart from any amount made
       available to Class Members. Class Counsel believes the amount they are requesting for attorneys’ fees
       and costs are fair and reasonable. The Men’s Wearhouse will not oppose the request for this amount.
       Class Members are not personally liable for any fees and costs.

20. How much will it cost to administer the Settlement?

       It is estimated that it will cost approximately $_____________ for the Settlement Administrator to fully
       administer the Settlement. These costs are referred to as “Settlement Administration Costs.”

21. How will the Settlement funds be distributed?

       If you received notice of the Settlement by email or in the mail, the Voucher Award was included with
       your Notice and, if you wish to elect the Voucher Award instead of the Cash Award, you are free to
       redeem your Voucher Award and need not take any additional steps. If you need to submit a Claim
       Form – either because you would prefer the Cash Award instead of the Voucher Award, or because you
       did not receive notice of the Settlement by email or by (see Section 9 above), then the Settlement
       Administrator will need to first determine whether your Claim Form is valid, complete, timely, and
       whether you qualify as a Class Member. If you are deemed eligible, a check or voucher will be mailed
       to you within approximately 45 days of the final approval of the Settlement.
                                                    Page 6
              QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 42 of 48 Page ID #:971

                                            RELEASE OF CLAIMS

22. What claims are being released as part of the Settlement?

        If you do not submit a timely request to be excluded from the Settlement, you will be giving up your
        right to bring a legal claim against The Men’s Wearhouse for the same claims, or similar claims, as
        those encompassed by this Action, whether you know about those claims or not. Specifically, the
        parties’ Settlement Agreement provides:

            Upon Final Approval, all Participating Class Members shall be deemed to hereby fully and
            irrevocably release, waive, and discharge Defendant, along with its former and present
            parents, subsidiaries, divisions, and affiliated companies, and its respective officers,
            directors, employees, partners, shareholders, agents, successors, assigns and legal
            representatives of and from any and all claims, rights, demands, liabilities, penalties and
            causes of action, whether known or unknown, including damages, unpaid costs, penalties,
            liquidated damages, punitive damages, interest, attorneys’ fees, litigation costs, restitution,
            or equitable relief, arising from, related to or based on claims arising out of or relating to
            any text messages sent by, or on behalf of, The Men’s Wearhouse from October 16, 2013
            through [PRELIMINARY APPROVAL DATE], including without limitation claims which
            were or could have been asserted in the Action.

                              FINAL SETTLEMENT APPROVAL HEARING

23. When will the Court consider whether to finally approve the Settlement?

        The Court will hold a Final Approval Hearing on _______, 2018 at ___ a/p.m. at
        ____________________________ to decide whether to finally approve the Settlement as fair,
        reasonable, and adequate. At that time, the Court also will be asked to approve Class Counsel’s request
        for attorneys’ fees and costs, and the Class Representative Payment.

        It is not necessary for you to appear at this hearing. If you have timely submitted an objection to the
        Settlement and a notice of intent to appear, you may appear at the hearing to argue your objection to the
        Court, or have an attorney represent you at the hearing at your own expense.

        The hearing may be postponed without further notice to the Class. If the Settlement is not approved, the
        Action will continue to be prepared for trial or other judicial resolution.

                                         FURTHER INFORMATION

24. How do I get more information?

        This Notice provides a summary of the basic terms of the Settlement. If you have more questions about
        this Notice or this Action, you can visit the settlement website at www.Website.com, or you can call the
        Settlement Administrator at 1-999-999-999.


IMPORTANT:

   1.       PLEASE DO NOT TELEPHONE THE COURT OR COUNSEL FOR THE MEN’S
            WEARHOUSE FOR INFORMATION REGARDING THIS SETTLEMENT OR THE
            CLAIMS PROCESS.



                                                       Page 7
               QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 43 of 48 Page ID #:972
  2.    If you move to a different address, please send the Settlement Administrator your new
        address. It is your responsibility to keep a current address on file with the Settlement
        Administrator to ensure receipt of your settlement payment.




                                               Page 8
           QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 44 of 48 Page ID #:973




                                  EXHIBIT B




                                     Page 9
          QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 45 of 48 Page ID #:974

              SUMMARY NOTICE OF CLASS ACTION SETTLEMENT

       PLEASE READ THIS NOTICE CAREFULLY. YOU MAY BE ENTITLED TO A
       MERCHANDISE CREDIT WORTH UP TO $20 OR A $10 CASH PAYMENT FROM A
       CLASS ACTION SETTLEMENT IF YOU RECEIVED MORE THAN THREE TEXT
       MESSAGES FROM THE MEN’S WEARHOUSE DURING ANY SEVEN-DAY PERIOD
       FROM OCTOBER 16, 2013 THROUGH ______________.

  This is a court-authorized notice. This is not a solicitation from a lawyer and is not a lawsuit against you.
        This Summary Notice summarizes your rights and options and the deadlines to exercise them.

                               For more information, visit www.Website.com.
                         Para una notificacion en Espanol, visitor www.Website.com.

A settlement (“Settlement”) has been proposed in a class action lawsuit titled Oliver v. The Men’s
Wearhouse, Inc., Case No. 2:16-cv-01100-TJH-AS pending in the United States District Court for the
Central District of California (the “Action”). The Action claims that The Men’s Wearhouse violated
the Telephone Consumer Protection Act (“TCPA”) by sending unauthorized text messages to the
Class. The Men’s Wearhouse denies that it violated the TCPA.

Under the Settlement that was reached to resolve this case, you may be entitled to receive one of the
following awards, at your option:

   1. A Voucher Award, which is a $20 merchandise credit voucher that can be used at any The
      Men’s Wearhouse retail store. The Voucher is freely transferrable, is good on all merchandise
      (including sale, discount, or promotional pricing), requires no minimum purchase, and does not
      expire for one (1) year; or

   2. A Cash Award, which is redeemable for $10 in the form of a check mailed to you.

To elect the Voucher Award, simply present the attached Voucher at any Men’s Wearhouse retail
location. You do not need to take any further action.

To elect the Cash Award, you must submit a claim form, which can be obtained by either visiting the
class action website at [WEBSITE] or by calling [800 NUMBER]. You cannot elect both the Voucher
and Cash Awards, and any redemption of the Voucher Award will disqualify you from receiving the
Cash Award. Your complete and valid claim form must be postmarked or electronically submitted no
later than _____________to be considered timely. If you submit a claim form via U.S. mail, you must
include the unused Voucher Award. If you submit the claim form electronically, you must refrain
from using the Voucher Award and destroy any copies that you may have. Any Voucher Award may
be deactivated upon a Class Member’s election of the Cash Award.

To exclude yourself from the Action and Settlement, you must submit a signed request to be excluded
from the Settlement by mail, postmarked no later than __________ to the settlement administrator at:

                                                 [ADDRESS]

The request for exclusion must include your name, address, the telephone number at which you
received the allegedly unauthorized text message(s), your signature, and a statement that you wish to
be excluded from the Class and that you understand that you will not receive any money from the
                                                     Page 10
               QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 46 of 48 Page ID #:975
Settlement. The request must also refer to the case – Oliver v. The Men’s Wearhouse, Inc., Case No.
2:16-cv-01100-TJH-AS. The individual requesting to be excluded from the Settlement must
personally sign the request.

You can also object to the Settlement by complying with the applicable procedures contained in the
Notice of Class Action Settlement no later than _____________, a copy of which is available by either
visiting the class action website at [WEBSITE] or by calling [800 NUMBER].




                                               Page 11
              QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 47 of 48 Page ID #:976




                                  EXHIBIT C




                                     Page 12
          QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
Case 2:16-cv-01100-TJH-AS Document 83 Filed 04/04/19 Page 48 of 48 Page ID #:977
                       Oliver v. The Men’s Wearhouse Class Action Settlement

                                        CLAIM FORM
Please complete the claim form below and return it by one of the following methods:

   1. Online by visiting www.Website.com and completing an online claim form no later than
      midnight, U.S. Eastern Standard Time, on [Date]; OR

   2. By mailing via U.S. mail a completed and signed claim form to the Settlement Administrator,
      postmarked no later than [Date], and addressed to:

                                             [ADDRESS]

   A. Name and Address Information

Full Name:
Home Street Address:
City, State, Zip Code:
Email Address (optional):
Telephone Number:

   B. Text Message Information

I consented to receive three text message advertisements per week from The Men’s Wearhouse, but I
was sent more than three (3) text message advertisements in a seven-day period by The Men’s
Wearhouse from the phone number 66960 during the period from October 16, 2013 through ______,
on the following telephone number(s):



   C. Election of Class Award

Please indicate whether you wish to receive the $10 Cash Award or $20 Voucher Award. Please mark
only 1 of the options (if you already received the Voucher Award but wish to claim the Cash Award
instead, please check “$10 Cash Award” below, and do not redeem the Voucher Award, which will
disqualify you from receiving the Cash Award):

       $10 Cash Award                 $20 Voucher Award

   D. Verification of Information

I hereby verify that the information above is true and accurate. I also certify that, in at least one
instance, I was sent more than 3 text message advertisements in a seven-day period by The Men’s
Wearhouse from the phone number 66960 during the period from October 16, 2013 through
____________ and that any such additional text message advertisements were not sent with my prior
express written consent.


      Signature                                             Date
                                                Page 13
              QUESTIONS? VISIT [WEBSITE] OR CALL TOLL-FREE 1-999-999-9999.
